Citation Nr: 0427431	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  02-21 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from October 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for tinnitus.  The veteran filed a timely appeal 
to this adverse determination.

When this matter was previously before the Board in October 
2003, it was remanded to the RO for further development, to 
include obtaining the veteran's service personnel records and 
providing the veteran with a VA audiological examination, 
which has since been accomplished.  The case is now before 
the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In reviewing the veteran's claims file, the Board notes that 
VA has recently received additional evidence in this case, 
consisting of a hearing health report dated in August 2004 
from Omni Hearing Systems.  This evidence was submitted by 
the veteran directly to the Board, along with a cover letter 
in support of his claim.  However, it does not appear that 
the RO has considered this evidence in conjunction with the 
veteran's claim relative to this appeal.  Therefore, the 
veteran's claim must be remanded to the RO for review of the 
additional evidence, and preparation and issuance of an SSOC.  
See also Disabled American Veterans et. al. v. Principi, 327 
F.3d 1339 (Fed. Cir. 2003) (holding that significant portions 
of the Board's new procedures for internal development of 
claims, which allowed for initial Board consideration of 
newly-obtained evidence without prior referral to the RO, 
were invalid).  

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

The RO should readjudicate the issue of 
the veteran's entitlement to service 
connection for tinnitus, with due 
consideration given to any new evidence 
received since the time of the most 
recent June 2004 SSOC issued for this 
claim.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the 


regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



	                  
_________________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




